Citation Nr: 9916060	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's Disease of the left knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for Osgood-
Schlatter's Disease of the right knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to an effective date prior to February 12, 
1991, for a 10 percent evaluation for Osgood-Schlatter's 
Disease of each knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought.  
The veteran, who had active service from April 1980 to April 
1983, as well as prior service, appealed that decision.


FINDINGS OF FACT

1.  The veteran has subjective complaints of bilateral knee 
pain.

2.  The veteran's left knee has displayed limitation of 
flexion to 80 degrees.

3.  The veteran's right knee has displayed limitation of 
flexion to 85 degrees.

4.  The veteran's knees are not productive of laxity or 
instability, and strength in the upper legs is full.

5.  An August 1986 rating decision reduced the veteran's 
evaluations assigned to his bilateral Osgood-Schlatter's 
Disease to a noncompensable evaluation, and he was informed 
of that decision, as well as appellate rights, that same 
month.

6.  In May 1988, the RO received a claim for increase 
ratings, and in May 1988, the RO requested further 
information from the veteran.  The veteran did not respond, 
and an August 1988 decision letter denied the veteran's 
claim.  Appellate rights were provided in that 
correspondence.

7.  On February 12, 1991, the RO received another claim for 
increased evaluations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter's Disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5257 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter's Disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5257 (1998).

3.  The effective date for the grant of increased evaluations 
for the veteran's bilateral Osgood-Schlatter's Disease was 
correctly determined to be February 12, 1991.  38 C.F.R. 
§§ 3.157, 3.400(o) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

In October 1983, the RO granted service connection for 
bilateral Osgood-Schlatter's Disease, finding each knee to be 
10 percent disabling.  An August 1986 rating decision reduced 
the ratings to a noncompensable rate, and the veteran was 
informed of that decision, as well as appellate rights, in 
correspondence dated that same month.  The veteran did not 
appeal that decision.  This current claim was filed in August 
1996, and eventually, a May 1997 rating decision found that a 
10 percent evaluation was warranted for each knee.

In December 1996, as a result of this claim, the veteran was 
afforded a VA examination of his knees.  The veteran related 
that he injured his knees in a parachute jump during service.  
More recently, the veteran reported daily, continuous knee 
pain that lasted several hours, which was only relieved by 
ice or medication.  On a scale from zero to 10, with 10 the 
highest amount of pain, pain was reported to be at an 8/10 
level, unless the knees were bumped, when pain reached an 
intensity of 10/10, and he could not move.  The veteran also 
stated that his knees precluded him from bending, squatting 
or at times climbing stairs.  The veteran also related that 
he lost a job because of his knee problems.  In addition, the 
veteran stated that his knees would go out on him, but he did 
not have a true sense of collapsing.

Objectively, the examiner stated that the veteran walked with 
a normal gait, without mechanical aids.  The veteran was able 
to walk on his toes and heels, and while he could not hop on 
his left foot because of painful, nonservice-connected 
calluses, he could hop on his right foot.  He was also able 
to squat, and neither tibial tuberosities were prominent, 
although tenderness on palpation was noted.  McMurray's sign 
was negative.  There was no evidence of swelling or 
deformity, and no varus or valgus instability shown.  Range 
of motion was from zero to 140 degrees.  X-rays of the knees 
were negative.

In March 1998, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related that his knees were 
painful, and that he could not drive a fork lift for the 10 
to 12 hours required at a previous job.  The veteran also 
related other employment difficulties because of his knee 
pain.

In April 1998, the veteran was again provided a VA 
examination.  The veteran related constant pain at the front 
knees bilaterally, associated with weakness, stiffness, 
fatigability and endurance. The veteran related that he lost 
employment due to his knee pain.  The examiner noted that the 
veteran resided at a VA domiciliary, and that he was 
receiving treatment for substance abuse.

Objectively, the veteran had a normal gait on his toes and 
heels, and he could hop and squat.  Neither knee displayed 
swelling or deformity, and there was no other stigma of 
Osgood-Schlatter Disease.  There was no objective tenderness 
at the anterior tibial tuberosities and they were not 
prominent.  There was no evidence of swelling or hypertrophy, 
but there was some objective tenderness on compressing both 
patellae.  McMurray's sign was negative, and there was no 
varus or valgus instability.  Active range of motion of the 
left knee was zero to 80 degrees actively, although range of 
motion was from zero to 140 degrees passively.  Range of 
motion of the right knee was from zero to 85 degrees, 
although range of motion was from zero to 140 degrees 
passively.  The veteran conceded that he could have full 
range of motion if he tried, but apparently pain restricted 
it.  Strength of the quadriceps and hamstrings was 5/5 
bilaterally, as resistance was strong.  X-rays showed mild 
spur formation at the patello-femoral joint bilaterally, and 
prominence of the tibial tuberosity of the right knee was 
consistent with previous Osgood-Schlatter's Disease.  

Other VA treatment records dated during the pendency of this 
claim reflect substantially the same symptomatology as the 
December 1996 and April 1998 VA examinations, and thus a 
detailed discussion of each record is not required here.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  Plate I of 
38 C.F.R. § 4.71 provides that normal range of motion of the 
knee is from zero to 140 degrees.

The RO has evaluated the veteran's bilateral Osgood-
Schlatter's Disease under Diagnostic Code 5257, which 
evaluates knee impairment due to recurrent subluxation or 
lateral instability.  Slight subluxation or lateral 
instability warrants a 10 percent evaluation under this 
Diagnostic Code, while a 20 percent evaluation is warranted 
for moderate subluxation or lateral instability.  A 30 
percent evaluation, the highest under this Diagnostic Code, 
is warranted when subluxation or lateral instability is 
characterized as severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  In light of the fact that both VA examination 
reports, as well as VA outpatient treatment records, do not 
reflect either subluxation or lateral instability, and as VA 
treatment records also do not reflect subluxation or lateral 
instability, the Board finds that the preponderance of the 
evidence is against a higher evaluation under this Diagnostic 
Code.

The Board has also considered the possibility of a higher 
evaluation under alternative Diagnostic Codes.  Diagnostic 
Code 5260 provides that flexion that is limited to 60 degrees 
warrants a noncompensable evaluation, while flexion that is 
limited to 45 degrees warrants a 10 percent evaluation.  
Flexion even more limited would naturally warrant higher 
evaluations.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As 
the veteran's flexion in both knees is 80 to 85 degrees, the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent evaluation for 
each knee.  As the veteran's extension is full, an evaluation 
in excess of 10 percent would not be warranted under 
Diagnostic Code 5261.  It necessarily follows that a 
separate, combined rating under the auspices of VA General 
Counsel Opinion 23-97, which allows for a combined rating 
based upon loss of range of motion due to arthritis, as well 
as for instability, is not warranted in the absence of a 
compensable loss of range of motion, or instability, or 
service connection for arthritis.  Finally, as the cartilage 
of the veteran's knees has not been shown to be dislocated, 
and there is no evidence of effusion into either knee joint, 
an evaluation under Diagnostic Code 5258 is not warranted.  
Ultimately, the preponderance of evidence is against the 
assignment of an evaluation in excess of 10 percent for 
either of the veteran's knees.

In denying the claims for increased evaluations, the Board 
has taken into account pain as is required under the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional loss due to pain in cases supported by adequate 
pathology.  In this claim, however, the RO awarded the 10 
percent evaluation based upon the veteran's complaints of 
painful motion and tenderness.  Accordingly, 38 C.F.R. 
§§ 4.40-4.45 and 4.59 have already been considered in 
arriving at the 10 percent evaluations.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
Towards this end, while the veteran has related that he had 
lost a job because of knee pain, a review of the claims file 
reflects that other, non-service connected substance abuse, 
have led to current difficulties with employment.  In the 
absence of frequent periods of hospitalization or marked 
interference with his employment, the Board finds that 
criteria for submission for assignments of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Earlier Effective Date

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

An August 1986 rating decision reduced the veteran's 
evaluations assigned to his bilateral Osgood-Schlatter's 
Disease to a noncompensable evaluation.  The veteran was 
notified of that decision later that same month.  In May 
1988, the RO received a claim for increase ratings, and later 
that same month the RO sent the veteran a development letter, 
requesting that he provide them with information regarding 
treatment for his knees.  The veteran did not respond, and in 
August 1988, the RO issued a decision letter denying the 
claims for increased ratings.  Appellate rights were 
incorporated in that letter, but no appeal followed.  On 
February 12, 1991, the RO received another claim for 
increased ratings, and an October 1991 rating decision 
granted a 10 percent combined rating under the provisions of 
38 C.F.R. § 3.324, which provides for a 10 percent rating for 
multiple noncompensable service-connected disabilities which 
interfere with employment.  A May 1997 rating decision found 
that as the veteran had complaints of knee pain at the time 
of the 1991 claim, a 10 percent evaluation was warranted for 
each knee effective February 12, 1991, thus finding clear and 
unmistakable error in the October 1991 rating decision.

As a result of this appeal, the veteran was afforded a 
hearing before an RO hearing officer in March 1998.  The 
veteran stated that at the time the RO reduced his ratings he 
was homeless, and did not have actual notice of the 
reduction.  He did testify, however, that he believed that 
the mailing address he used was his mother's.  Further, the 
veteran stated that at the time he was quite depressed and 
had difficulty dealing with things.

Where evidence requested in connection with a claim, 
including a claim for an increased evaluation, is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  Further, after the one-
year period expires, further action cannot be taken unless a 
new claim is submitted.  Finally, should a right to benefits 
be established, payments made commence not earlier than the 
date of the new claim.  38 C.F.R. § 3.158 (1998).  Under 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o), a claim for an 
increased evaluation is effective the date of receipt of a 
claim or the date entitlement arose, whichever is the latter.  

Looking at the above two regulations together, the Board 
finds that the preponderance of the evidence is against the 
assignment of an effective date prior to February 12, 1991, 
for increased evaluations for the veteran's bilateral Osgood-
Schlatter's Disease.  In this respect, "it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Thus, the fact that the veteran 
did not receive actual notice of the reduction to a 
noncompensable evaluation for his knees in August 1986 is not 
relevant, as all notices were sent to his last known address.  
Moreover, the RO requested further information from the 
veteran in May 1988, which was not forthcoming, and which 
served as a basis for a denial of increased evaluations.  
Again, the RO sent notice to the veteran's last known 
address.  

Ultimately, the grant of increased evaluations was based upon 
the veteran's February 12, 1991 claim, and under 38 C.F.R. 
§ 3.158, the veteran's failure to respond in 1988 was 
construed as an abandoned claim.  Further, regulation 
prohibits payments after the abandoned 1988 claim until the 
time of the February 12, 1991 claim.  

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date prior 
to February 12, 1991, for a grant of increased evaluations 
for the veteran's bilateral Osgood-Schlatter's Disease.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107 (b) (West 1991).


ORDER

An evaluation in excess of 10 percent for Osgood-Schlatter's 
Disease of the left knee is denied.

An evaluation in excess of 10 percent for Osgood-Schlatter's 
Disease of the right knee is denied.

An effective date prior to February 12, 1991, for a grant of 
a 10 percent evaluation for each knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

